[J-27-2020] [MO: Todd, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


 STEVEN MADER,                                    :   No. 33 WAP 2019
                                                  :
                      Appellant                   :   Appeal from the Order of the
                                                  :   Superior Court entered November
                                                  :   30, 2018 at No. 609 WDA 2018,
               v.                                 :   affirming in part and reversing in part
                                                  :   the Order of the Court of Common
                                                  :   Pleas of Allegheny County entered
 DUQUESNE LIGHT COMPANY,                          :   April 17, 2018 at No. GD 13-6249
                                                  :   and remanding.
                      Appellee                    :
                                                  :   SUBMITTED: April 21, 2020


                                   DISSENTING OPINION


JUSTICE MUNDY                                     DECIDED: NOVEMBER 18, 2020
       The majority affirms the Superior Court’s remand for a new trial on noneconomic

damages and past and future lost earning capacity, but not on past and future medical

damages. Because I do not agree the trial court abused its discretion in awarding a new

trial on all damages, I dissent.

       As noted by the majority, in addressing the appropriate standard and scope of

review, “it is a fundamental precept that a decision to order a new trial lies within the

discretion of the trial court[,]” and “the proper standard of appellate review is determining

whether the trial court abused its discretion.”       Majority Op. at 7 (citing Morrison v.

Commonwealth, Department of Public Welfare, 646 A.2d 565, 570 (Pa. 1994); Coker v.

S.M. Flickinger Co., Inc., 625 A.2d 1181, 1184 (Pa. 1993)). Furthermore, “[a]n abuse of

discretion exists when the trial court has rendered a judgment that is manifestly

unreasonable, arbitrary, or capricious, has failed to apply the law, or was moved by
partiality, prejudice, bias, or ill will.” Id. at 8 (citing Coker, 625 A.2d at 1184-1185).

“‘Where the record adequately supports the trial court’s reasons and factual basis, the

court did not abuse its discretion.’” Id. (quoting Morrison, 646 A.2d at 571). The majority

additionally explains that “the grant of a new trial may be required to achieve justice in

those instances where the original trial . . . produces something other than a just and fair

result.” Id. at 17 (citing Dornan v. McCarthy, 195 A.2d 520, 522 (Pa. 1963)). A jury’s

verdict can be set aside “‘where it clearly appears from the uncontradicted evidence that

the amount of the verdict bears no reasonable relation to the loss suffered by the

plaintiff[,]’” and a new trial should be awarded where the verdict is “‘so contrary to the

evidence as to ‘shock one’s sense of justice[.]’” Id. (citing Kiser v. Schulte, 648 A.2d 1, 4

(Pa. 1994)). Where “‘the injustice of the verdict ‘stand[s] forth like a beacon,’ a court

should not hesitate to find it inadequate and order a new trial.’” Id. (citing Kiser, 648 A.2d

at 4).

         Instantly, the jury heard the uncontradicted evidence that Mader’s feet were so

severely burned by electricity that his injuries required several invasive surgeries and the

eventual amputation of half of each extremity. Nevertheless, the jury did not award Mader

any damages for the pain and suffering that resulted from his electrocution, nor did they

award any pain and suffering related to the past and future surgeries necessary to treat

his horrific injuries. The trial court, well within the boundaries of its discretion, correctly

recognized this was an error and ordered a new trial on all damages. The majority, in

determining this decision of the trial court was an abuse of discretion, articulated a new

standard of review, to wit: “we hold that, when faced with the question of the full or partial

granting of a new trial on damages, a trial court should discern whether the properly

awarded damages in the first trial were ‘fairly determined[,]’ and, if so, whether they are




                               [J-27-2020] [MO: Todd, J.] - 2
sufficiently independent from, and are not ‘intertwined’ with, the erroneously determined

damages.” Majority Op. 20-21.

       I disagree with the creation of a new standard which unfairly limits the discretion

of the trial court to considering the factors outlined above.1 From a commonsense

approach, all damages suffered by Mader as a result of this accident are related. When

a victim, such as Mader, is catastrophically injured, endures pain and suffering, cannot

work, and requires medical treatment, the damages will necessarily be “intertwined” and

it is not possible to excise “fairly determined” damages without consideration of all

damages. Unlike the majority, I do not believe the trial court abused its discretion when

it concluded there can be no confidence the jury rationally determined damages for future

medical expenses given its irrational determination of damages overall. The fact that the

jury’s award approximated the amount advocated by Duquesne’s expert, does not render

the trial court’s assessment unsupported by the record.

       Regarding the medical expenses,2 the majority recognizes “the jury in the new trial

may be entitled to hear evidence about Mader’s past and potential future treatment, but

only as it relates to his pain and suffering.” Majority Op. 27. This half-hearted concession

to the intertwined nature of the categories of damages belies the efficacy of the new


1   I further question the Majority’s reliance on McNeil v. Owens-Corning Fiberglass Corp.,
680 A.3d 1145 (Pa. 1996), for this novel standard, since that case involved the doctrine
of res judicata on different causes of action regarding non-cancer and cancer-related
injuries from asbestos exposure. Finding the cancer-related injury claim was fully
litigated, our Court determined the new trial should be limited to non-cancer claims, and
not both claims as ordered by the Superior Court. See McNeil, 680 A.3d at 1148. Here,
however, the issue does not involve res judicata or a remand based on different causes
of action.
2I recognize that the stipulated award of past medical expenses was a fixed number
borne out by the medical bills relating to Mader’s treatment for injuries that existed up
until a particular time. This amount may or may not change during the pendency of the
new trial, and/or the parties may again stipulate to a specific sum.


                              [J-27-2020] [MO: Todd, J.] - 3
standard adopted by the majority today. In my view, the physical pain and mental anguish

Mader endured, not only from the injuries themselves, but also from the consequent

medical treatments he had to endure, is sufficiently intertwined with the evidence of the

medical procedures and their costs. Consider the pain and suffering in the context of an

injury where the future medical treatment is the cost of a Band-Aid and antibiotic ointment

versus the pain and suffering attendant to an injury where the medical treatment is the

partial amputation and skin grafting of both feet. In determining an award of pain and

suffering attendant to future medical treatment and procedures, the jury is entitled to know

if that involves a $5.00 procedure or a $50,000 procedure. As aptly stated by the Superior

Court in Hobbs v. Ryce, 769 A.2d 469, 476 (Pa. Super. 2000), “as [Plaintiff’s] medical

treatment and expenses will necessarily be at issue in the determination of the severity

of [Plaintiff’s] injuries, and any pain and suffering, we must vacate the molded verdict for

medical expenses and remand for a new trial on this claim [along with the claim for pain

and suffering].” Id. at 476. I believe the trial court’s decision to allow the jury to consider

damages for pain and suffering together with the medical expenses that resulted from the

medical procedures which necessarily caused Mader’s physical and mental suffering is

clearly within the discretion of the trial court.

       For the above reasons, I find no abuse of discretion in awarding a new trial on all

damages, including past and future medical expenses, and would affirm the order of the

trial court. Accordingly, I respectfully dissent.




                                [J-27-2020] [MO: Todd, J.] - 4